Per Curiam.

This was a motion to tax costs.
It appears that a cause wherein the said Babcock was plaintiff and Sunman defendant, had been submitted to a *555jury; that the jury failed to agree upon a verdict; and the object of the motion was for the- taxation against the plaintiff of all the costs made by him in said cause previous to its submission to the jury. The Court overruled the motion.
D. Kelso and J. W. Gordon, for the plaintiff.
G. Holland, for the defendant.
This was correct. The record does not disclose a final judgment in the case. If the motion was made before such judgment it was premature, and, therefore, properly overruled. And for aught that appears, the cause may have been determined against the plaintiff. In that event, the costs would have followed the judgment, without any motion for taxation. The record being silent as to the final disposition of the suit, we must presume in favor of the ruling of the Court.

Per Curiam.

The judgment is affirmed with costs.